Citation Nr: 1629001	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  10-16 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from October 1970 to January 1971.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a January 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO).

In December 2013, in support of this claim, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board - in other words at a Travel Board hearing.  A transcript of the hearing is of record.  

The Board remanded the claim in March 2014 for further development and consideration - including especially obtaining additional VA treatment records, also additional records concerning the Veteran's service that his then attorney had referenced during the hearing, and ultimately having the Veteran undergo a VA compensation examination for a necessary medical nexus opinion.

Still further development of the claim is required, however, so the Board is again REMANDING it to the Agency of Original Jurisdiction (AOJ).


REMAND

As already alluded to in the prior remand, the Veteran has been diagnosed with PTSD due to a motor vehicle accident (1997), anxiety state not otherwise specified (NOS) and acute stress reaction (NOS) at the time of hospitalization for removal of hardware from his leg (August 2001), as well as panic episodes per report and personality disorders/traits (January 2005), anxiety due to somatic concerns and issues to include his son's murder (December 2007), and adjustment disorder with anxiety (May 2011).  He has submitted a private clinical opinion additionally indicating he has PTSD and Major Depressive Disorder due to his military service. 

The claims file, which incidentally is entirely electronic (so paperless), as mentioned includes a May 2016 private nexus opinion from Dr. Mangold (PhD in Psychology) concluding the Veteran has PTSD and related Major Depressive Disorder, both of which are "directly related to his alleged in-service stressor, namely the injection during Boot Camp".  But this private opinion, and any other for that matter predicated on this claimed stressor, is presently insufficient to warrant the granting of service connection since based on the Veteran's unsupported history.  And while a clinician's review of the claims file is not determinative of the probative weight or value of his/her opinion, including even if relying on the Veteran's self-recounted history, this does have critical importance when, as here, there is suggestion of relevant facts that are not accounted for, especially if considered they would tend to undermine the basis of the opinion.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) and Coburn v. Nicholson, 19 Vet. App. 427 (2006).

This private opinion is based on the Veteran's report that he had meningitis in service with symptoms of throwing up blood and blood coming out his nose, that he was transported by "paddy wagon" to the hospital, was hospitalized and quarantined for four to five days, witnessed the dead bodies of numerous members of his unit, worked for the coroner and was in a warehouse after picking up dead bodies from the airport, his service buddy tried rolling over on him and he had blood coming out of his ears and eyes and then died [in the Veteran's arms], and that the Veteran was left with the dead soldiers [when he woke up in the morgue].

The Veteran's service treatment records (STRs), however, are entirely unremarkable for indication or even suggestion of him having meningitis in service or any period of hospitalization.  He was in service for less than 90 days.  He contends that he became ill the day after he was inoculated.  The records concerning his service also do not support a finding that he would have been working with the coroner or handling dead bodies.

What is confirmed by the records concerning the Veteran's service is that he entered service on October 15, 1970.  On October 16, 1970, his SF89 was reviewed and changes were made to reflect that he had a nervous problem.  On October 23, 1970, he was UA (unauthorized absence) for one hour.  On October 24, 1970, he was inoculated with meningococcal prophylaxis.  On October 27, 1970, he was inoculated with small pox vaccine and injected with PPD (purified protein derivative (of tuberculin)).  On October 29, 1970, he was inoculated with triple typhoid vaccine and tetanus toxoid.  

In Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc), the Federal Circuit Court cautioned that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence.  Conversely, in cases where this inference is not prohibited 
[i.e., non-combat scenarios], the Board may use silence in the STRs as contradictory evidence if the alleged injury, disease, or related symptoms ordinarily would have been recorded in the STRs.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

In this circumstance, that is, where a claimed injury, disease or event is not alleged to have occurred during combat, the Board must make two preliminary findings in order to rely on this negative inference (see Kahana):

(a) First, the Board must find that the STRs appear to be complete, at least in relevant part.  If the SMRs are not complete in relevant part, then silence in the STRs is merely the absence of evidence and not substantive negative evidence.

(b) If the STRs are complete in relevant part, then the Board must find that injury, disease, or related symptoms ordinarily would have been recorded had they occurred.  In making this determination, the Board may be required to consider the limits of its own competence on medical issues.


The Board resultantly finds that it would be useful to have comment concerning:

a) the likelihood the Veteran would have become infected with meningitis from an inoculation for such in October 1970 (i.e., would the vaccination have had a live virus, inactivated virus, or subunit or conjugate);

b) the likelihood that meningitis manifests in symptoms of vomiting blood and bleeding from the nose and eyes; and

c) the likelihood the Veteran had symptoms of bleeding from the nose and mouth and/or a virus or illness, he would have then been given inoculations for other diseases (small pox, typhoid, tetanus) at that time of exhibiting symptoms.

The Board also finds that the RO should attempt to obtain extracts from the Office of Surgeon General and inpatient hospitalization records, if any, for the Veteran from October 24, 1970 to November 6, 1970 (the day upon which he has an unauthorized absence after his claimed illness and quarantine.)  The file reflects that, in 2004, the RO requested Naval Hospital records, but the file does not also contain indication of a negative response.

The Veteran's records also reflect that, prior to service, he had "nervous" trouble.  In February 1969, so prior to beginning his service, he had a nervous tremor and nervous rash.  In April 1969, also prior to service, he also had a nervous stiff neck.  In May 1969, also prior to service, he had the stomach flu and/or nervous abdominal upset.  (See February 1970 note from Dr. R.B. Potter "reviewed and considered in examinee's physical profile" on April 10, 1970.)

On his January 1970 SF 89 (report of medical history), the Veteran acknowledged he had "nervous trouble of any sort," although it was noted that he was "not as nervous as in past."  His SF 88 (report of medical examination) notes no abnormalities.  But the day after his entrance into active service in October 1970, the SF 89 was changed to reflect nervous problems.

The private examiner, Dr. Mangold, referenced a July 1983 diagnosis of adjustment disorder with mixed emotions by Dr. W.T. Sowder, Jr.  The RO therefore should ensure that a copy of this and all other records, if any, reviewed by, or from, Dr. W.T. Sowder, Jr., are associated with the claims file so they may be considered.  Additionally, the January 1971 letter referenced by Dr. Mangold to the Veteran's parents from the military should be associated with the claims file so it, too, may be considered.

Finally, the Board sees the private examiner failed to consider the Veteran's diagnosis of PTSD owing to a post-service motor vehicle accident in 1997.  A June 1997 psychological evaluation report reflects that, since the 1997 accident, the Veteran had a fear of being involved in another accident, no longer felt comfortable living alone and had panic attacks, was not sleeping well, and experiences confusion.  It was noted additionally that, prior to the post-service accident, he was "very active, energetic, optimistic, able to work long hours, take care of himself and his children, and function at a very high level."  It was further noted that the automobile accident had resulted in serious financial problems for the Veteran.  The examiner, Dr. M. Ruth Nentwig, opined that the Veteran "suffered significant psychological damage to his sense of well being as a result of the motor vehicle accident" and consequently diagnosed him with PTSD and adjustment disorder with anxiety.  That was more than two decades after he had separated from service with no correlation to his service.

Aside from that, in September 2002 the Veteran reported having panic attacks lately after two other motor vehicle accidents (in June and August 2002). 

Finally, as the Board also previously alluded to in the prior remand, during the Veteran's hearing before the Board his representative referenced a November 13, 1970 record; however, upon review of the claims file, the Board finds that the record referenced is actually a December 28, 1970 Supplementary Information form reflecting that disciplinary action was taken on November 13, 1970.  The Veteran's representative also referenced a December 18, 1970 record noting nervous trouble, but the Board notes that this is actually a January 6, 1970 STR.  Following the prior remand, the RO or Appeals Management Center (AMC) requested that the Veteran to provide any documents dated November 13, 1970 and December 18, 1970 in correspondence dated in September 2014, and he did not produce such.  Thus, no further action is warranted regarding these two claimed documents.

Still, though, the claim is REMANDED for the following further development and consideration:

1.  Attempt to obtain records, if any, from the Office of the Surgeon General (SGO) for October 17, 1970 through November 6 1970, to try and confirm the Veteran's claim that he had meningitis.  If no such records are available, make a formal finding of unavailability and document this in the claims file. 

2.  Attempt to obtain Navy inpatient hospital records, if any, for the Veteran for October 17, 1970 through November 6, 1970.  If no such records are available, make a formal finding of unavailability and document this in the claims file. 

3.  Ascertain whether the claims file includes the following documents cited by Dr. Mangold in his May 2016 opinion:  a) a July 1983 record, and all other records, by Dr. Sowder; b) December 24, 1970 STRs and personnel documents; and c) the January 1971 letter from the military to the Veteran's parents.  If not already in the file, attempt to obtain all such records and associate them with the file so they may be considered.


4.  Upon receipt of all additional records, obtain a medical opinion from an appropriate clinician as to:  

a) the likelihood (very likely, as likely as not, or unlikely) the Veteran would have become infected with meningitis from an inoculation of meningococcal prophylaxis in October 1970 (i.e., would the vaccination have had a live virus, inactivated virus, or subunit or conjugate likely to cause infection);

b) the likelihood (very likely, as likely as not, or unlikely) that meningitis manifests in symptoms of vomiting blood and bleeding from the nose and eyes; and

c) the likelihood (very likely, as likely as not, or unlikely) the Veteran had symptoms of bleeding from the nose and mouth and/or another virus or illness he would have then been given inoculations for other diseases (small pox, typhoid, tetanus) at that time of exhibiting symptoms.

It is most essential the examiner consider the relevant evidence and history and provide explanatory rationale, preferably citing to evidence in the file or medical authority supporting conclusions.

5.  As well, obtain a supplemental clinical opinion from a psychiatrist that considers the pertinent evidence of record, including especially:  a) the Veteran's various diagnoses (e.g., PTSD due to a motor vehicle accident (1997), anxiety state (NOS) and acute stress reaction (NOS) at the time of hospitalization for removal of hardware from leg (August 2001), panic episodes per report and personality disorders/traits (January 2005), anxiety due to 

somatic concerns and issues to include his son's murder (December 2007), and adjustment disorder with anxiety (May 2011); b) the June 1997 psychological evaluation report by Dr. M. Ruth Nentwig reflecting that, since the 1997 accident, the Veteran had a fear of being involved in another accident, no longer felt comfortable living alone and had panic attacks, was not sleeping well, and experiences confusion, and conversely that, prior to the post-service accident, the Veteran was "very active, energetic, optimistic, able to work long hours, take care of himself and his children, and function at a very high level"; c) a September 2002 report indicating the Veteran reported having panic attacks lately after two more motor vehicle accidents (in June 2002 and August 2002); d) whether the Veteran's claims of his stressors involving meningitis and waking up in a morgue, etc., if unsupported allegations, are more likely manifestations of an anxiety disorder or of a personality disorder; e) the Veteran's records reflecting that, prior to service, he had "nervous" trouble (i.e., nervous tremor and nervous rash (February 1969), nervous stiff neck (April 1969), stomach flu and/or nervous abdominal upset (May 1969).  (See February 1970 note from Dr. R.B. Potter that was "reviewed and considered in examinee's physical profile" on April 10, 1970.); f) the October 16, 1970 change to the Veteran's SF 89 to note nervous problem; and g) the Veteran's service personnel record reflecting that he was very unorganized, very quiet, doesn't seem to care, is always unreliable, always disobedient, always seem sad or depressed, and was caught sniffing lighter fluid, and failed to demonstrate any improvement in attitude and desire.


This designated clinician should provide an opinion as to whether any pre-existing anxiety and/or nervous problem were chronically worsened during or by the Veteran's service, meaning beyond its natural progression and not merely a temporary or intermittent flare-up.

If this designated clinician cannot render an adequate opinion without an examination of the Veteran, then schedule him for an examination.  Ultimately, however, this determination is left to the designated clinician so is entirely within his/her discretion.

It is, nonetheless, imperative the examiner consider the relevant evidence and history and provide explanatory rationale, preferably citing to evidence in the file or medical authority supporting conclusions.

6.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his attorney a Supplemental Statement of the Case (SSOC) and given them time to respond to it before returning the file to the Board for further appellate consideration of this claim.


The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

